department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code dollar_figure-00 date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service irs p o box cincinnati oh legend w ethnicity x state y date z date dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you submitted form 1023-ez streamline application_for recognition of exemption under sec_501 of the internal_revenue_code on y you attest that you were incorporated on z in the state of x you attest that you have the necessary organizing document that your organizing document limits your purposes to one or more exempt purposes within the meaning of sec_501 that your organizing document does not expressly empower you to engage in activities other than an insubstantial part that are not in furtherance of one or more exempt purposes and that your organizing document contains the dissolution provision required under sec_501 you attest that you are organized and operated exclusively to further charitable purposes you attest that you have not conducted and will not conduct prohibited activities under sec_501 specifically you attest you will e e refrain from supporting or opposing candidates in political campaigns in any way ensure that your net_earnings do not inure in whole or in part to the benefit of private shareholders or individuals catalog number 47630w letter rev e e e e not further non-exempt purposes such as purposes that benefit private interests more than insubstantially not be organized or operated for the primary purpose of conducting a trade_or_business that is not related to your exempt_purpose s not devote more than an insubstantial part of your activities attempting to influence legislation or if you made a sec_501 election not normally make expenditures in excess of expenditure limitations outlined in sec_501 not provide commercial-type_insurance as a substantial part of your activities during review of your form 1023-ez detailed information was requested supplemental to the above attestations including a complete copy of your original organizing document and a narrative description of your activities your purpose as stated in your articles of incorporation is to develop programs that will enrich and uplift the socio-economic well-being of your members your bylaws state that your purposes include e w to encourage all ws residing in the x area to join in unity and solidarity to develop and promote community-oriented and charitable programs that will enrich and uplift the socio-economic well-being of its members to integrate and assimilate into the body politic of the us to coordinate with and work in close cooperation with other w organizations based in the usa for the purpose of maintaining mutual and beneficial relationships towards causes befitting both organizations your bylaws provide that your assets are irrevocably dedicated to charitable purposes no part of the net_income or assets shall inure to the benefit any private individual or entity you describe your specific activities as contacting several w professional and business owners in your area to provide services and or products for free or at discounted prices for your members you have sixteen members but have not elected a board_of directors so far four businesses have promised to offer discounts to your members you state you need the recognition of exempt status so that businesses will provide your members free or discounted services and or products law sec_501 of the code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the treasury regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the treasury regulations provides that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 catalog number 47630w letter rev sec_1_501_c_3_-1 of the treasury regulations states an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose such as distributing its net assets to another charitable_organization sec_1_501_c_3_-1 of the treasury regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1g of the treasury regulations provides than an organization may be exempt as an organization described in sec_501 of the code if it is organized and operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals sec_1_501_c_3_-1 of the treasury regulations provides that an organization is not organized or operated exclusively for one or more of the purposes specified in the regulations unless it serves a public rather than a private interest to meet the requirement of this section it is necessary for an organization to establish that it is not organized or operated for benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the court held that an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if it has a single non-charitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes organizational_test application of law you are not described in sec_501 of the code because you are not organized and operated exclusively for charitable purposes furthermore your activities provide substantial private benefit to your members your articles of incorporation do not contain the requisite purpose and dissolution provisions of sec_501 of the code you do not meet the requirements of sec_1_501_c_3_-1 of the regulations because you fail to meet both the organizational and operational tests your articles of incorporation contain a purpose that is broader than the purposes specified in sec_501 of the code and sec_1_501_c_3_-1 of the regulations your purpose is to develop programs that will enrich and uplift the socio-economic well-being of your members secondly your articles fail to state your assets are dedicated to an exempt_purpose see sec_1_501_c_3_-1 letter rev catalog number 47630w operational_test your exclusive activity is securing free or discounted services and or products for your members these are not activities that are described in sec_501 of the code in fact these activities serve the private interests of your members exemption under sec_501 is precluded when more than an insubstantial amount of the activities serve private interests therefore you do not meet the requirements of sec_1_501_c_3_-1 of the regulations you are not described in sec_501 because you are not organized and operated exclusively for one or more exempt purposes described in sec_1_501_c_3_-1 of the regulations you are organized and operated for the private benefit of your members therefore you do not meet the requirements of sec_1 c -1 d ii of the regulations like the organization in better business bureau v united_states supra you have a substantial non-exempt purpose that is securing free and discounted services and products for your members conclusion base on the above we find that you are not organized and operated for exempt purposes within the meaning of sec_501 of the code you do not meet the organizational_test for exemption because your organizing document does not limit your purposes to a charitable purpose nor do your articles state upon dissolution your assets will be it contain the requisite dissolution clause you do not meet the operational_test for exemption since your activities consist of serving the private interests of your members accordingly we conclude you do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47630w for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
